UNITED STATES DISTRICT COURT                                     USDC-SDNY
                                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                 ELECTRONICALLY FILED
                                                                 DOC#:

 RALPH BRANNON,
                                                                 DATE FILED: j?,, / t  >- { 1
                              Plaintiff,

                         V.
                                                                No. 17-CV-6024 (RA)
 DELTA AIRLINES, INC., REBECCA
                                                                        ORDER
 BERNANDIN, CORIE NICHOLS POSIE,
 and THE PORT AUTHORITY OF THE
 STATE OF NEW YORK AND NEW
 JERSEY,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

        On August 9, 2019, Defendant the Port Authority of New York and New Jersey filed a

motion for summary judgment. See Dkt. 117. As of today's date, the Court has not received a

response from Plaintiff as to the Port Authority's motion (although it has received an opposition

to the Delta Defendants' motion for summary judgment, see Dkt. 131). No later than December

23, 2019, Plaintiff shall file either a response to the Port Authority's motion for summary judgment

or a letter indicating that he does not intend to file a response but nonetheless seeks to pursue this

against action the Port Authority. If Plaintiff informs the Court that he intends to pursue this action

against the Port Authority, but chooses not to oppose the Port Authority's motion, then the Court

will deem that motion fully briefed and take it under submission. See Lue v. JPMorgan & Chase

Co., 768 F. App'x 7, 10 (2d Cir. 2019) ("Where a motion for summary judgment is unopposed,

summary judgment is proper only if the court is satisfied that the moving party has met its burden

with sufficient support in the record evidence.") (citing Vt. Teddy Bear Co. v. 1-800 Beargram

Co., 373 F.3d 241,244 (2d Cir. 2004)). If, however, Plaintiff does not respond to this Order, either
by responding to the Port Authority's motion or by submitting a letter indicating that he does not

intend to do so, then the Court may dismiss this action, as against the Port Authority, for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b).

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:      December 2, 2019
            New York, New York                      Ro,..""'--,..
                                                    United States District Judge




                                                       2
